Jackson, Chief Justice.
[ John Hail was indicted for assault with intent to mur-der. The evidence for the state was, in brief, as follows: ■Hr. Broom was in charge of the convict camp conducted by one Bryan, and kept the commissary department of tlie camp. He slept in a room which' was also used as a dining-room by several' others, including the defendant. The latter had been absent for some days. He came to the camp about twelve or one o’clock'at night and went into Broom’s room, the door being open. He said he wanted some supper. Broom told him there was something to eat in the safe, but did not get'up, having gone to bed and not having been well. The defendant went out, came back and went out again; ' Broom then fastened the 'door and went back to bed. The defendant returned, and on Broom’s declining to get up arid'open the door, broke .it open. Broom sprang out of the bed for the purpose of putting him out; defendant ran upon him, thrust a pistol *861in his face and fired, hitting Broom in the chin. There were two loaded guns and a pistol in the room at the time. The defendant stated a few minutes before the shooting that he intended to kill Broom, and after the shooting, he said that if he knew that case would hurt hiin, he would kill Broom. He indulged in a consider able amount of profane language. After the shooting, he did not run away. He said he shot in self-defence; that Dr. Broom had knocked him'out of the house that night.
A witness for the defendant stated that Broom called to the defendant with an oath, saying that if he was coming in there, he had better come on; that the defendant went; that the witness heard a noise. He heard the defendant say, “ If you move, ” or “ if you put your hands on it, by G— I will shoot; ” he then heard the shot. When the witness saw the defendant, the latter had a bruised place on his face, which he said was caused by Broom’s slamming the door on him.
Two witnesses testified that Broom was generally considered a sensitive, passionate man.
The defendant stated that he went into the room three times; that Broom slammed the door on him; that, as it went open, he saw Broom going.for the guns; that he said to Broom, “ If you go there, I will shoot you ; ” that he had to shoot in self-defence; that Broom had been mad with him about some sugar.
In rebuttal, a witness for the state testified that the defendant told him he scratched his face running round the house.
The jury found the defendant guilty. He moved for a new trial, which was refused, and Re excepted.]